United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-41042
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALFREDO EDUARDO DURAZO, also known as Alfredo Eduardo
Gonzalez Durazo,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 6:03-CR-85-ALL
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Alfredo Eduardo Durazo appeals his conviction and sentence

for possession with the intent to distribute more than five

kilograms of cocaine.   Durazo argues that the district court

committed reversible error under United States v. Booker, 543

U.S. 220 (2005), by sentencing him pursuant to a mandatory

application of the Sentencing Guidelines.

     The district court erred by sentencing Durazo under a

mandatory sentencing guidelines scheme.     See United States v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41042
                                -2-

Martinez-Lugo, 411 F.3d 597, 600-01 (5th Cir. 2005) cert. denied,

126 S. Ct. 464 (2005).   Although both parties concede review is

for plain error, this court determines the proper standard of

review.   United States v. Molina, No. 04-40876, 2006 WL 905978 *4

(5th Cir. Apr. 4, 2006) (unpublished).    Because the issue is

preserved by the Blakely objection in the district court, this

court reviews for harmless error.     See United States v.

Rodriguez-Mesa, 443 F.3d 397, 404 (5th Cir. 2006); United States

v. Walters, 418 F.3d 461, 464 (5th Cir. 2005).    The Government

has not shown beyond a reasonable doubt that the error was

harmless.   See Walters, 418 F.3d at 463-64.   Accordingly,

Durazo’s sentence is vacated, and this case is remanded for

resentencing.

     Durazo argues for the first time on appeal that the statute

of conviction, 21 U.S.C. § 841, is unconstitutional under

Apprendi v. New Jersey, 530 U.S. 466 (2000).     However, he

concedes that this issue is foreclosed and raises it only to

preserve it for further review.     The argument is foreclosed.    See

United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).

     CONVICTION AFFIRMED; SENTENCE VACATED; REMANDED FOR

RESENTENCING.